                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF KENTUCKY
                   CENTRAL DIVISION at LEXINGTON


PAULA WILLIAMS                      )
                                    )
     Plaintiffs,                    )               Case No.
                                    )         5:18-cv-530-JMH-MAS
v.                                  )
                                    )                JUDGMENT
MIDLAND FUNDING, LLC and            )
MIDLAND CREDIT MANAGEMENT,          )
INC.,                               )
                                    )
     Defendants.                    )
                                    )

                                  ***

     Consistent with the Memorandum Opinion and Order entered

contemporaneously herewith, and pursuant to Federal Rule of Civil

Procedure 58, it is ORDERED and ADJUDGED as follows:


     (1)   Defendants   Midland   Funding,   LLC   and   Midland   Credit

Management, Inc.’s motion for summary judgment [DE 17] is hereby

GRANTED;

     (2)   Judgment is ENTERED in favor of the Defendant;

     (3)   All deadlines set and hearings scheduled in this matter

are CONTINUED GENERALLY;

     (4)   All other pending motions are DENIED;

     (5)   This action is DISMISSED WITH PREJUDICE and STRICKEN

from the Court’s active docket; and




                                   1
     (6)   This is a FINAL and APPEALABLE Judgment and there is no

just cause for delay.


     This the 4th day of September, 2019.




                                 2
